DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered. Claims 1-2, 4-8, and 11-18 remain pending in the present application. 
Claim Objections
Claim 11 objected to because of the following informalities:  the limitation “the receptacle generally U-shaped in radial cross-sectional view” is grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 8, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freund US 1007657 (hereinafter Freund).

    PNG
    media_image1.png
    382
    824
    media_image1.png
    Greyscale

Re. Cl. 1, Freund discloses: A stand (Fig. 3) for a conduit (H, Fig. 1), the stand comprising: a body (1, Fig. 3) including a receptacle configured to receive the conduit therein (see open portion of 1 which receives H, Fig. 1-2); a hook (3, Fig. 1-2) coupled to the body such that the hook is fixed relative to the body (see Fig. 1-4), wherein the hook has a first portion that extends radially outward from the body (see annotated figure 4) and a second portion that extends axially away from the first portion (see annotated figure 4) to a terminal end with respect to the longitudinal axis (see annotated figure 4);  and a leg (9, Fig. 1-4) pivotably coupled to the body (see Fig. 1-3, via 7), wherein the leg is pivotable relative to the body between: a first position, wherein the leg extends along the body (see Fig. 2); and a second position (see Fig. 1), wherein the leg extends away from the body (see Fig. 1).
Re. Cl. 2, Freund discloses: wherein the leg is configured to engage with the terminal end of the hook when the leg is in the second position (see Fig. 1, portion 10 of the leg engages with the annotated terminal end by being located within slot 4). 
Re. Cl. 4, Freund discloses: the leg comprises: an elongate column (see 9, Fig. 1-3) including a first end (end attached to 7, Fig. 3) and a second end (see annotated figure 3), wherein the first end is pivotably coupled to the body (see Fig. 3, via 7); and a foot coupled to the second end of the column (see annotated figure 3) , wherein the foot is configured to engage with a support surface when the leg is in the second position (see Fig. 3).
Re. Cl. 8, Freund discloses: A stand (Fig. 3) for a conduit (H, Fig. 1), the stand comprising: a body (1, Fig. 1-3) including a longitudinal axis (axis extending through center of 1, into the page, in the view shown in Fig. 3), a first end (left end of 1, in the view shown in Fig. 1), and a second end opposite the first end (right end of 1, in the view shown in Fig. 1), and comprising a receptacle extending along the longitudinal axis from the first end to the second end (open portion of 1 where H fits in, Fig. 1-3), wherein the receptacle is configured to receive the conduit therein (see Fig. 1); a hook (3, Fig. 1-3) that extends outward from the body to a terminal end (see annotated figure 4), wherein the hook defines a cavity (4, Fig. 1-3) configured to receive a support structure therein in an axial direction with respect to the longitudinal axis (see Fig. 1-3, the slot is configured to receive an appropriately sized support structure, i.e. a nail sized in the same diameter as 10); and a leg (9, Fig. 1-3) pivotably coupled to the body (see Fig. 1-3, via 7), wherein the leg is configured to pivot relative to the body to adjust an angle between the leg and the longitudinal axis (see Fig. 1-2), wherein the leg is configured to engage with a support surface (see Fig. 3, underlying surface where 9’s would engage), wherein the terminal end of the hook is configured to engage with the leg to limit a rotation of the leg relative to the body (see Fig. 1 and 3, when portions 10 of legs 9 fit within slot 4). 
Re. Cl. 12, Freund discloses: the body comprises a pair of axially extending arms (see arms of 1, Fig. 1-4), wherein a space between the arms forms an opening into the receptacle (see Fig. 3, arms of 1 are spaced relative to one another to form an opening).
Re. Cl. 14, Freund discloses: the leg comprises: an elongate column including a first end (end connected to 7, Fig. 3) and a second end (see annotated figure 3), wherein the first end of the column is pivotably coupled to the body (see Fig. 1-3); and a foot coupled to the second end of the column (see annotated figure 3), wherein the foot is configured to engage with a support surface (see Fig. 3).  . 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Freund in view of Barnes US 5452872 (hereinafter Barnes).
Re. Cl. 5, Freund discloses the receptacle extends along the longitudinal axis (see Fig. 1-3) but does not disclose wherein the foot has width in a direction that is perpendicular to a direction of the longitudinal axis, and wherein the width of the foot is wider than a corresponding width of the column.  Barnes discloses a stand for a conduit (10, Fig. 1) which includes an elongate column (42, Fig. 1) having a first end (32, Fig. 1) and a second end (42, Fig. 1), and a foot (66, Fig. 1) coupled to the second end of the column (see Fig. 1) which is configured to engage with a support surface when the leg is deployed (see Fig. 1).  Re. Cl. 5, Barnes disclose the foot has width (see Fig. 1, width of 66 is a diameter of the circle which forms 66) in a direction that is perpendicular to a direction of the longitudinal axis (it is the Examiner’s position that the addition of parts 66 in Barnes to the legs in Freund would result in a structure that meets the limitation, since the width of 66 in Barnes would be perpendicular to the longitudinal axis of Freund when folded in the position shown in Fig. 2 of Freund), and wherein the width of the foot is wider than a corresponding width of the column (see Fig. 1 of Barnes, width of 66 is greater than the width of 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate column of Freund to include the foot of Barnes since Barnes states that such a modification prevents the legs from sinking into muddy ground or from collecting dirt (Col. 6, Lines 10-12).
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Freund in view of Ingersol US 147402 (hereinafter Ingersol).
Re. Cls. 6 and 15, Freund discloses a second leg pivotally coupled to the body (see other 9, Fig. 1-3) but does not disclose the leg and the second leg each comprise: an outer housing pivotally coupled to the body; and an inner leg member telescopically disposed within the outer housing.  Ingersol discloses a conduit stand (Fig. 1) which includes first and second legs (B’s and b’s, Fig. 1-2) which are pivotally coupled to a body (A, Fig. 1), wherein the first leg and second leg each comprise an outer housing (see B, Fig. 1-2); and an inner leg member telescopically disposed within the outer housing (see b, Fig. 1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leg and second leg of Freund to include the telescoping structure of Ingersol since Ingersol states that such a modification enables the user to adjust the legs independently of one another and to enable the device to be used on rough or uneven surfaces (Col. 2, Paragraph 1, Lines 1-5).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Freund in view of Ingersol as applied to claims 6 and 15 above, and further in view of Charbonneau US 575700 (hereinafter Charbonneau).
Re. Cl. 7, the combination of Freund in view of Ingersol does not disclose a pair of spacer arms pivotably coupled between the leg and the second leg, wherein a first spacer arm of the pair of spacer arms is pivotably coupled to the leg, wherein a second spacer arm of the pair of spacer arms is pivotably coupled to the second leg, and wherein the first spacer arm and the second spacer arm are pivotably coupled to one another.  Charbonneau discloses a conduit stand (Fig. 1) which includes a pair of spacer arms (b’s Fig. 1) pivotably coupled between the leg and the second leg (see Fig. 1, between legs B), wherein a first spacer arm of the pair of spacer arms is pivotably coupled to the leg (see left b, connected to left B, Fig. 1), wherein a second spacer arm of the pair of spacer arms is pivotably coupled to the second leg (see Fig. 1, right b connected to right B), and wherein the first spacer arm and the second spacer arm are pivotably coupled to one another (see Fig. 1, via b2 and b3).
.  
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Freund in view of Grams US 414881 (hereinafter Grams).
Re. Cls. 11 and 13, Freund does not disclose the receptacle generally U-shaped in radial cross-sectional view relative to the longitudinal axis such that the conduit may be inserted into the receptacle in a radial direction relative to the longitudinal axis (Cl. 11) or each of the arms includes a distal end extending away from the receptacle, wherein the distal ends of the arms diverge away from one another (Cl. 13).  Grams discloses a conduit holder (Fig. 2) which includes a receptacle (see Fig. 1-4, A) that supports a conduit (I, Fig. 1).  Re. Cl. 11, Grams discloses the receptacle generally U-shaped in radial cross-sectional view (see Fig. 2-3, created by B’s) relative to the longitudinal axis such that the conduit may be inserted into the receptacle in a radial direction relative to the longitudinal axis (see Fig. 1-3, downward between D’s).  Re. Cl. 13, Grams discloses each of the arms includes a distal end extending away from the receptacle, wherein the distal ends of the arms diverge away from one another (see D’s Fig. 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downwardly facing receptacle of Freund with the upwardly extending receptacle of Grams since Freund discloses that the user would need to at least partially disassemble the device in order to secure the (Page 1, Line 107-Page 2, Line 11) and such a modification would make it easier to assemble the support to the hose since the user would simply have to press the hose down into the receptacle.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Freund in view of Gram.
Re. Cl. 16, Freund discloses: A hose stand (Fig. 3), comprising: an elongate body (Fig. 4) including a longitudinal axis (axis extending through the center of 1, where H fits in), and an axially extending receptacle (see Fig. 3, 1), wherein the receptacle includes an opening that is configured to receive a hose therethrough (see Fig. 3, opening in the lower portion of 1) in a radial direction with respect to the longitudinal axis (see Fig. 3-4, in a radial direction downward); a hook (3, Fig. 2) having a first portion extending radially outward from the body (see annotated figure 4) and a second portion extending axially from the first portion to a terminal end (see annotated figure 4), wherein the hook defines a cavity (4, Fig. 1-4) configured to receive a support structure therein in an axial direction with respect to the longitudinal axis (see Fig. 1-4, the cavity 4 is configured to receive an appropriately sized support structure (sized similarly to 10, Fig. 1-3));Page 4 of 12Appl. No. 16/575,085Amdt. Dated December 20, 2021Reply to Office Action of August 20, 2021 and a leg (9, Fig. 1-3) pivotably coupled to the body on a side of the body (see Fig. 3-4, via 7), wherein the leg is pivotable relative to the body between: a first position (see Fig. 2) in which the leg is spaced from the hook (see Fig. 2); and a second position, in which the leg is pivoted outward from the body, away from the first position (see Fig. 1 and 3), to engage with the hook (see Fig. 1, portion 10 of leg 9 engages with the hook by fitting into the slot 4).
Re. Cl. 17, Freund discloses: when the leg is in the first position, the leg extends substantially parallel to the longitudinal axis (see Fig. 2, leg 9 is “substantially parallel” to the longitudinal axis).
Re. Cl. 16, Freund does not disclose the side of the body being opposite the opening of the receptacle.  Grams discloses a conduit holder (Fig. 2) which includes a receptacle (see Fig. 1-4, A) that supports a conduit (I, Fig. 1).  Re. Cl. 16, Grams discloses the receptacle generally is coupled to a leg (E, Fig. 1-3) in a pivotal manner (see Fig. 1-3) on a side of the body that is opposite the opening of the receptacle (see Fig. 1-3, opening between D’s is opposite pivotal connection at G).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downwardly facing receptacle of Freund with the upwardly extending receptacle of Grams since Freund discloses that the user would need to at least partially disassemble the device in order to secure the hose in the receptacle (Page 1, Line 107-Page 2, Line 11) and such a modification would make it easier to assemble the support to the hose since the user would simply have to press the hose down into the receptacle.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Freud in view of Grams as applied to claims 16-17 above, and further in view of Ingersol.
Re. Cl. 18, Freund does not disclose the leg comprises: an outer housing pivotally coupled to the body; and an inner leg member telescopically disposed within the outer housing.  Ingersol discloses a conduit stand (Fig. 1) which includes first and second legs (B’s and b’s, Fig. 1-2) which are pivotally coupled to a body (A, Fig. 1), wherein the first leg and second leg each comprise an outer housing pivotally coupled (see B, Fig. 1-2); and an inner leg member telescopically disposed within the outer housing (see b, Fig. 1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leg and second leg of Freund to include the telescoping structure of Ingersol since Ingersol states that such a modification enables the user to adjust the legs independently of one another and to enable the device to be used on rough or uneven surfaces (Col. 2, Paragraph 1, Lines 1-5).
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-8, and 11-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ellul US 5390853, Ganung US 4470177, and Cole US 929392 disclose other known hose supports which are pertinent to Applicant’s claimed invention and are presented to the Applicant for their consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632